Citation Nr: 1036563	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  05-02 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 60-percent for 
hypertensive heart disease during the period beginning June 20, 
2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from July 1969 to June 1974 and 
from April 1976 to September 2002. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).  In pertinent part that rating decision, the RO 
continued and confirmed the noncompensable disability rating 
assigned for hypertensive heart disease, effective from October 
1, 2002.  

During the pendency of this appeal, the RO twice increased the 
assigned disability rating for hypertensive heart disease.  In a 
November 2004 rating decision, the RO first increased the 
Veteran's disability rating to 10 percent, effective from 
February 23, 2003, and then in a September 2005 rating decision, 
it increased the disability rating to 60 percent, effective from 
June 20, 2005.  

In a March 2009 decision, the Board decided that a disability 
rating in excess of a 10 percent for hypertensive heart disease 
was not warranted for the period prior to June 20, 2005.  By that 
decision, the Board also remanded for additional development the 
matter of the appropriate rating for hypertensive heart disease 
for the period from June 20, 2005.  The Board instructed the 
Agency of Original Jurisdiction (AOJ) to seek the Veteran's 
assistance to identify and obtain any outstanding records of 
pertinent VA or private treatment and to provide a new VA 
examination to evaluate the current severity of the Veteran's 
disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.






REMAND

The Board regrets that a further remand is necessary in this 
case.  Review of the record reveals that there has been some 
confusion regarding the Veteran's proper address, and that 
because of such problems, he has not received key correspondence 
from VA.  Specifically, there is no indication that the Veteran 
received notice of his scheduled May 2010 VA examination, for 
which he failed to report.  Also, VA sent the Veteran's June 2010 
Supplemental Statement of the Case to his old address. 

As a matter of history, we note that after correspondence sent 
the Veteran was returned as undeliverable, VA undertook measures 
to locate the Veteran's current address.  Through a December 2009 
response from the Navy Federal Credit Union, VA was able to 
determine the Veteran's latest known address.  Notification 
letters were sent to this address in March 2010 and April 2010, 
informing the Veteran that he would be contacted soon by a nearby 
medical facility to schedule an examination for his heart 
disease.  There is no indication in the file that the Veteran was 
ever contacted again at his proper address and informed that he 
had an examination scheduled in May 2010.  It appears that the 
Veteran did not report for the May 2010 examination.   

Consequently, the Board finds that the Veteran should be 
scheduled for another VA examination in accordance with its March 
2009 remand directives.  The Veteran should be contacted at his 
proper address and informed of the time and place of any such 
examination.

It is noted that in a May 2010 medical statement, Dr. J. M (the 
Veteran's cardiologist) raised concerns about the Veteran's 
ability to undergo diagnostic testing used to evaluate the 
severity of his hypertensive heart disease.  Dr. J. M. stated 
that due to the "serious structural and obstructive coronary 
disease that all subsequent stress tests" should be performed 
under his care.  

The RO/AMC should instruct the VA examiner to determine whether 
the Veteran can undergo diagnostic testing due to his health, and 
if not, then the VA examiner should provide an estimation of the 
level of activity that results in dyspnea, fatigue, angina, 
dizziness or syncope.  See 38 C.F.R. § 4.104, Diagnostic Code 
7007, Note (2).  This estimation should be expressed in METs and 
supported by specific examples.  Id.

Prior to the examination, any outstanding records of pertinent VA 
and non-VA treatment should be obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Send a copy of the June 2010 supplemental 
statement of the case (SSOC) to the Veteran's 
latest known address on file.  [Note: this 
SSOC was previously incorrectly sent to a 
location in New Bern, North Carolina, which 
the U. S. Postal Service returned as 
undeliverable because that was not the 
Veteran's current address.]

The Veteran should also be sent another copy 
of the March 2009 Board Remand at his current 
address. 

2.  With the Veteran's assistance, the RO/AMC 
should obtain any outstanding records of 
pertinent VA and non-VA treatment and add 
them to the record.  It is noted that the 
record reflects that pertinent private 
treatment from Dr. J. M. has been identified. 

3.  After all the available records have been 
associated with the claims folder, the RO/AMC 
should schedule the Veteran for a VA 
cardiology examination to determine the 
nature and severity of his service-connected 
hypertensive heart disease.  The claims 
folder should be made available to the 
examiner.  All necessary tests and studies 
should be performed, to include the 
appropriate exercise test(s) needed to 
properly calculate the Veteran's METs.  If a 
laboratory determination of METs by exercise 
testing cannot be done for medical reasons, 
the examiner should estimate the level of 
activity (expressed in METs and supported by 
specific examples, such as slow stair 
climbing) that results in dyspnea, fatigue, 
angina, dizziness, or syncope.  

The examiner should also note whether the 
Veteran has congestive heart failure or left 
ventricular dysfunction with an ejection 
fraction, and, if so the amount of ejection 
fraction.  Serial blood pressure readings 
should also be performed.  All findings 
should be reported in detail in terms 
conforming to the applicable rating criteria.

4.  The RO/AMC should then readjudicate the 
claim under review here.  If any such action 
does not resolve a claim, issue the veteran 
and her representative a supplemental 
statement of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examinations, is both critical and 
appreciated.  The veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


